



EXHIBIT 10.3.1




First Amendment to the
DSW Inc.
2014 Long-Term Incentive Plan


Background Information


A.
DSW Inc. (the “Company”) previously adopted and currently maintains the DSW Inc.
2014 Long-Term Incentive Plan (the “Plan”).



B.
The Company desires to amend the Plan, effective for awards granted on or after
January 1, 2018, to eliminate the automatic right to full vesting of awards upon
a participant’s retirement and instead provide for such an acceleration of
vesting at retirement only if the Compensation Committee of the Company’s Board
of Directors approves of such terms in an individual award agreement.



C.
Section 9.01 of the Plan gives the Company’s Board of Directors the authority to
amend the Plan at any time.



Amendment


1.
Section 5.01(C)(3) is deleted and replaced with the following:



Exercisability of Stock Appreciation Value Awards. Regardless of the vesting
schedule set forth in any Award Agreement, but subject to Section 10.10 below,
Stock Appreciation Value Awards that are not exercisable at Termination shall be
fully and immediately exercisable (A) in the case of any Employee, if the
Employee Terminates because of death or Disability, (B) in the case of a
Consultant, the Consultant Terminates because of death or Disability, or (C), in
the case of a Director, if the Director Terminates because of death or
Disability. Unless the Committee provides otherwise in an Award Agreement (but
subject to Section 10.10), Stock Appreciation Value Awards that are not
exercisable when the Employee, Consultant, or Director Terminates for any other
reason shall be forfeited.


2.
The second to last sentence in Section 5.02(2)(A) is deleted and replaced with
the following:



Unless the Committee provides otherwise in an Award Agreement, if a Participant
Terminates for any other reason, any Restricted Stock or Restricted Stock Units
that had not previously vested as of the date when the Participant Terminates
for any other reason shall be forfeited.


3.
The remainder of the Plan shall remain unchanged.









The Company has caused this First Amendment to be executed on its behalf, by its
officer duly authorized, as of the ____ date of January, 2018.






By: _________________________________




Its: _________________________________





